Citation Nr: 0029106	
Decision Date: 11/03/00    Archive Date: 11/09/00

DOCKET NO.  99-10 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for chronic bronchitis.

2.  Entitlement to service connection for the residuals of 
cold injury, to include paresthesia of both legs and feet, 
and arthritis of both feet, legs, ankles, and knees.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The appellant had active duty service from January 1957 to 
December 1958.  This appeal comes before the Board of 
Veterans' Appeals (Board) from rating decisions from the 
Department of Veterans Affairs (VA) Regional Office (RO).  

The appellant's claim for service connection for sinusitis 
was denied by means of a June 1999 rating decision.  He was 
notified of that decision on June 15, 1999.  A notice of 
disagreement was not filed.  In July 2000, the appellant's 
representative raised the issue of entitlement to service 
connection for sinusitis.  At best, this is an informal claim 
to reopen (filed in the wrong place).  This matter has not 
been addressed by the RO.  All steps required for 
jurisdiction have not been satisfied. Therefore, the issue is 
referred to the RO for appropriate action.  Black v. Brown, 
10 Vet. App. 279 (1997).  At this time, there is no claim, no 
notice of disagreement, no adjudication, no statement of the 
case and no substantive appeal.  


FINDINGS OF FACT

1.  Service connection for bronchitis was denied by the Board 
in January 1968.

2.  Evidence received since the January 1968 Board decision 
bears directly and substantially on the specific matter under 
consideration, and is so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  The appellant has chronic bronchitis.

4.  The appellant had respiratory conditions in service, 
allegations of continuity of symptomatology after service, 
and a current disability.


CONCLUSIONS OF LAW


1.  A January 1968 Board decision which denied service 
connection for bronchitis is final.  38 U.S.C.A. § 7104 (West 
1991); 38 C.F.R. §§ 20.1100 (1999).

2.  New and material evidence has been submitted to reopen a 
claim for entitlement to service connection for bronchitis, 
and the claim is re-opened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. §§ 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's claim for service connection for bronchitis 
was previously denied by means of a Board decision dated in 
January 1968.  In order to reopen the claim, new and material 
evidence must be submitted.  38 U.S.C.A. § 7104 (West 1991); 
38 C.F.R. § 3.156 (1999).

Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  38 C.F.R. § 3.156 (1999).  New and material 
evidence is defined as follows:

[E]vidence not previously submitted to 
agency decision-makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

The Court has held that when determining whether the evidence 
is new and material, VA must conduct a three-step test.  
Elkins v. West, 12 Vet. App. 209 (1999); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  First, VA must 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108 
(West 1991).  Id.  Second, if new and material evidence has 
been presented, immediately upon reopening the claim, VA must 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
Id.  Third, if the claim is well grounded, VA may then 
proceed to evaluate the merits of the claim but only after 
ensuring that the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.  Id.

Evidence before the Board in 1968 included the appellant's 
service medical records, as well as post-service medical 
records.  Service medical records indicate that he was seen 
for respiratory symptoms which included shortness of breath 
and cough on several occasions; his diagnoses included common 
cold, sinusitis, upper respiratory infection, bronchial 
asthma, and bronchial pneumonia.  The evidence of record 
indicates that in September and October 1958, he was 
diagnosed with both bronchial asthma and bronchial pneumonia.  
His separation examination, dated in November 1958, indicates 
that he had had pneumonia in August and October 1958, 
asymptomatic now.  He reported having had pain or pressure in 
chest and shortness of breath.  

Post-service records before the Board in 1968 included a 
letter from Dr. R.V.M. from the Martin Hospital, received in 
March 1966, which indicates that the appellant reported chest 
hurting and shortness of breath, and related the trouble to 
February 1957, at which time he had pneumonia in service.  He 
reported that he again had pneumonia in October 1957 and in 
October 1958.  There were no abnormal physical findings at 
that time.  The diagnosis included pulmonary disease from 
recurrent pneumonia.  Also of record was a VA Hospital 
report, dated in April 1966, which indicates that the 
appellant gave a history of pneumonia twice in 1957, twice in 
1958, and again in 1962 and 1963.  He reported variable 
shortness of breath, cough and expectoration since 1957.  The 
diagnosis was chronic bronchitis.  A letter from Dr. B.W.F., 
from the Winnfield General Hospital, states that the 
appellant had been treated at the Mosley Clinic since 
February 1963 for recurrent bronchitis.  A letter from Dr. E. 
from the Martin Hospital indicates that the appellant was 
treated for bronchitis with early pneumonia in March and May 
1965 and that he had chronic bronchitis which underwent acute 
flare-ups.  

Also of record was a statement from the appellant, dated in 
November 1966, which indicates that he had been treated for a 
bronchial condition in service and that he had had this 
condition since service.  

Evidence submitted since the 1968 Board decision is new and 
material.  This evidence includes current treatment records, 
which indicate that the appellant has chronic bronchitis and 
chronic obstructive pulmonary disease.  The new evidence also 
includes statements from several individuals indicating that 
the appellant was taken to various providers for the period 
from 1959 to 1962 for pneumonia, bronchitis, and respiratory 
problems.  These statements pertaining to treatment received 
shortly after service for similar problems as in service bear 
directly and substantially upon the specific matter under 
consideration (whether a chronic respiratory condition was 
first manifested in service), and, in connection with 
evidence previously assembled which indicate treatment for 
respiratory problems in service, the appellant's statement of 
continuity of symptoms since service, and diagnosis of a 
chronic condition several years after service, are so 
significant that they must be considered in order to fairly 
decide the merits of the claim.  Accordingly, the claim is 
reopened.


ORDER

The claim for service connection for chronic bronchitis is 
reopened.



REMAND

The appellant has reported that there are additional service 
medical records which indicate that he was seen on sick call 
on numerous occasions for chronic bronchitis.  He states that 
Morning Reports for the 52nd Field Artillery Battalion, 
Battery B, 24th Division, for the period from July 1 to 
December 31, 1957, and for the 38th Field Artillery, A 
Battery, 3rd Battalion, 8th Army, for the period from January 
1 through September 30, 1958, would show this, and has 
requested that the RO obtain such records.  This should be 
accomplished.  The RO should then schedule the appellant for 
a VA examination to determine the diagnosis and date of onset 
of the appellant's respiratory condition.

The appellant has reported that he had severe cold injuries 
while in service in Korea.  Because the appellant has 
indicated that there are additional treatment records in 
service, to include treatment records during his service in 
Korea, the issue of service connection for cold injury 
residuals will not be addressed until any additional 
available service records are associated with the claims 
file.  In addition, the appellant's claim, dated in July 
1998, asks that a complete copy of his inpatient and 
outpatient medical records from the VA Medical Center in 
Alexandria, Louisiana, for the period from 1966 to the 
present, be obtained; he claims that this evidence will show 
treatment for residuals of cold exposure.  The Board notes 
that the RO requested such records.  However, the VA Medical 
Center in Alexandria provided treatment records from 1996 to 
the present only.  It appears that there may be additional 
records archived.  (In 1966, the claims file contained 
hospital records from the VA Hospital in Alexandria, dated in 
1966; these records were not provided when the RO recently 
requested all treatment records dating back to 1966.)  The RO 
should ask that the VA Medical Center make another search for 
records prior to 1996 which are not already on file.

Accordingly, this case is REMANDED for the following:

1.  The RO should take the necessary 
steps to obtain Morning Reports for the 
52nd Field Artillery Battalion, Battery 
B, 24th Division, for the period from 
July 1 to December 31, 1957, and for the 
38th Field Artillery, A Battery, 3rd 
Battalion, 8th Army, for the period from 
January 1 through September 30, 1958, and 
associate these records with the claims 
file.

2.  The RO should also contact the VA 
Medical Center in Alexandria, Louisiana, 
and request that an additional search of 
the treatment records for sinusitis or 
residuals of cold injury, to include 
archived records, be accomplished.  The 
RO should advise that the record 
indicates that there was treatment in 
1966 and that there may be additional 
records (other than those recently 
submitted), archived.  

3.  The RO should then schedule the 
appellant for a VA examination.  The 
examiner is requested to determine to the 
extent possible whether there is a 
relationship between any current 
diagnosis and the inservice 
manifestaitons.  

4.  With regards to the cold injury 
residuals, the appellant is reminded of 
the requirement to present evidence that 
the disability exists.  If he has or can 
obtain evidence that links his current 
complaints to service, that evidence must 
be presented by him to the RO.  

6.  Pursuant to 38 C.F.R. § 3.655 (1999), 
when a claimant fails to report for an 
examination scheduled in conjunction with 
an original compensation claim, the claim 
shall be rated based on the evidence of 
record. When the claimant pursuing an 
original, reopened or claim for an 
increase without good cause fails to 
report for examination, the claim will be 
denied. However, the Secretary must show 
a lack of good cause for failing to 
report. Further, VA has a duty to fully 
inform the veteran of the consequences of 
the failure to undergo the scheduled 
examination. This Remand serves as notice 
of the regulation.

If the benefit sought on appeal is not granted to the 
appellant's satisfaction, the claim should be returned to the 
Board, following the appropriate appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Veterans Law Judge
	Board of Veterans' Appeals


 


